         Case 1:11-cv-11732-DJC Document 876 Filed 04/27/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 EQUAL EMPLOYMENT
 OPPORTUNITY COMMISSION,

                        Plaintiff,                            Civil Action No. 1:11-cv-11732-
                v.                                            DJC

 TEXAS ROADHOUSE, INC., TEXAS
 ROADHOUSE HOLDINGS LLC, and
 TEXAS ROADHOUSE MANAGEMENT
 CORP., d/b/a TEXAS ROADHOUSE,

                        Defendants.



          [PROPOSED] ORDER REGARDING CLAIMANT JASON RESNICK
          XXXXXXXXXX

       Plaintiff EEOC has moved for an order permitting a payment of up to $1,989.00 to Jason

Resnick, who, by error, was left off the list of Claimants eligible to receive payments, provided

that money remains in the Settlement Fund after final distributions to all other Claimants are

made. Mr. Resnick had initially had his claim rejected, but after considering his timely objection,

EEOC reversed its decision and determined that his wage losses were $1,989.00. Unfortunately,

through no fault of his own, EEOC’s decision was not communicated to the Claims

Administrator for inclusion on the final list of Claimants to receive payments, amongst whom the

remaining Settlement Funds had been fully allocated.

       The Court agrees that such an order is needed to carry out the terms of the Decree, as Mr.

Resnick was determined to be an eligible Claimant entitled to a payment. Therefore, the Claims

Administrator should make a payment of up to $1,989.00 to Jason Resnick, provided that money



                                                                                                    2
         Case 1:11-cv-11732-DJC Document 876 Filed 04/27/20 Page 2 of 2



remains in the Settlement Fund after final distributions to Claimants are made pursuant to the

other orders issued this date. The Claims Administrator will also give Mr. Resnick notice that the

check will be voided if he does not cash it within 90 days of its issuance.

       IT IS SO ORDERED.

   April 27, 2020                                     _____________________________
                                                      United States District Judge




                                                                                                 3
